                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTI:I CAROLINA
                               SOUTHERN DMSION
                                 No. 7:19-CV-214-D



JACKSON FARMING COMPANY OF                )
AUTRYVILLE, WILLIAM BRENT JACKSON,)
and WILLIAM RODNEY JACKSON,               )
                                          )
                              Plaintiffs, )
                                          )
                  ~                       )                          ORDER
                                          )
FCCI SERVICES, INC., and NATIONAL         )
TRUST INSURANCE COMPANY,                  )
                                          )
                             Defendants. )


       On September 25, 2019, Jackson Farming Company of Autryville a/k/a Jackson's Farming

Company ofAutryville ("Jackson Farming"), William Brent Jackson, and William Rodney Jackson

(collectively, ''plaintiffs") tiled a complaint in Sampson County Superior Court against FCCI

Services, Inc. ("FCCP') and National Trust Insurance Company (''National Trust''; collectively,
                  ,
"defendants"), alleging breach of contract and seeking a declaratory judgment [D.E. 1-3]. On

October 30, 2019, defendants removed the case to this court [D.E. 1]. On April 6, 2020, defendants

moved for summary judgment [D.E. 17] and tiled a memorandum in support [D.E. 18]. On April

27, 2020, plaintiffs responded in opposition [D.E. 20]. On May 6, 2020, defendants replied [D.E.

21]. As explained below, the court grants summary judgment to defendants because plaintiffs did

not submit a claim within the applicable coverage period.

                                                I.

       On March 17, 2015, FCCI issued a general liability insurance policy (''the insurance policy")

that contained an "Employment Practices Liability Insurance Coverage Endorsement'' ("EPL

Endorsement") to plaintiffs. See Compl. [D.E.1-3] 111; [D.E. 1-4] 41-53. The EPL Endorsement




           Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 1 of 10
states: "For coverage to apply under this EPL Coverage, the 'wrongful employment act' must

commence or take place after the Retroactive Date, but before the end ofthe 'EPL Coverage Period."

[D.E.1-4] 41 (emphasis added). JacksonFarmingmakesaclaimundertheEPLEndorsementwhen

either ''written notice of such 'claim' or 'suit' is received and recorded by any 'insured' or by

'[FCCI] ', whichever comes first;" or "' [FCCI]' make[s] any settlement in accordance with the terms

ofthis EPL Coverage." Id. As for duties of coverage, the EPL Endorsement states that FCCI "ha[s]

no duty to provide coverage under this EPL Coverage, unless there has been full compliance with

all the Conditions contained in this EPL Coverage." Id. at 46. As for conditions of coverage, the

EPL Endorsement required Jackson Farming, in the event of a claim or suit implicating possible

coverage, to "give written notice to [FCCI] as soon as practicable and either: a Anytime dming the

'EPL coverage period'; orb. Anytime dming the Extended Reporting Periods (if applicable)." Id.

(emphasis added). As for an extended reporting period, Jackson Farming had the right to an

extended reporting period for claims if either Jackson Farming or FCCI canceled coverage, refused

to renew coverage, or renewed coverage on a basis other than claims-made or with a different

retroactive date. See id. at 47-48. As for the coverage period, the EPL coverage period "means the

period commencing on the effective date shown in the Supplemental Declarations of this EPL

Coverage." Id. at SO. The EPL Endorsement's coverage period ran from March 17, 2015, to March

17, 2016. See id. at 15.

        On December 16,201 S, former employees ofJackson Farming employed as part ofthe H-2A

guestworkerprogram sent a letter to William.Brent Jackson and William.Rodney Jackson, informing

them ofa soon-to-be-filed lawsuit. See [D.E. 18-3]. On February 23, 2016, these employees filed

a class action lawsuit against plaintiffs in the United States District Court for the Eastern District of

North Carolina, alleging, inter ali~ violations of the Fair Labor Standard Act ("FLSA"), 29 U.S.C.

§ 216 et~, the North Carolina Wage and Hour Act ("NCWHA"), N.C. Gen. Stat. § 95-25.1 et



                                                   2

            Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 2 of 10
~ ' and breach of contract. See Compl.at115; Kisner Aff. [D.E. 18-1] 19; [D.E. 18-4] 11. 1 On

March 17, 2016, the EPL Endorsement's coverage period ended. See Kisner Aff. 17. On that same

date, plaintiffs renewed their policy with FCCI (''the renewal policy''), beginning a new 1-year EPL

Endorsement coverage period that ran from March 17, 2016, to March 17, 2017. See [D.E. 20-2]

1. The renewal policy states:

        This insurance does not apply to "loss" arising out of a ''wrongful employment act"
        that arises out of incidents or circumstances of which ''you" had knowledge prior to
        the effective date ofthis EPL Coverage Form or the first EPL Coverage Form issued
        by "us" of which this EPL Coverage is an uninterrupted renewal.

[D.E. 20-2] 1.

        On August 5, 2016, Jackson Farming reported a claim concerning the class action lawsuit

to FCCI. See Kisner Aff. at 1 11. On September 26, 2016, FCCI denied the claim. See id. at 1 18;

Compl. 120. On November 21, 2016, Jackson Farming resubmitted the claim. See Compl. 121.

On November 30, 2016, FCCI again denied the claim. See Kisner Aff. 1 19. On December 2, 2016,

FCCI, after a request for reconsideration by Jackson Farming, denied the claim for a third time. See

id. at 1 20. On July 11, 2017, this court approved the settlement of the class action lawsuit against

plaintiffs. See [D.E. 1-6]. On September 25, 2019, plaintiffs filed this lawsuit.

        Plaintiffs make two claims. First, plaintiffs allege that defendants breached the insurance

policy contract by failing to provide coverage to Jackson Farming in the class action lawsuit. See

Compl. at   fl   28--38. Second, plaintiffs seek a declaratory judgment concerning the rights,

obligations, and legal interests ofthe parties under the insurance policy contract. See id. at fl 39--43.

As for relief, plaintiffs seek declaratory relief, damages, costs, and attorneys' fees. See id. at 7.

        In their motion for ~ummary judgment, defendants argue that the EPL Endorsement bars


        1
        Neither party filed the former employees' complaint as part of their pleadings. As part of
their motion for summary judgment, defendants filed the second amended complaint, which the
former employees filed on September 29, 2016. See [D.E. 18-4]. The parties agree that the former
employees filed the class action complaint on February 23, 2016. See Compl. at 115; [D.E. 18] 3;
Kisner Aff. [D.E. 18-1] 19.

                                                   3

            Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 3 of 10
coverage because plaintiffs made their claim outside the EPL coverage period. See [D.E. 18] 6--8.

Plaintiffs respond that, on March 17, 2016, they renewed their EPL coverage with FCCI for a period

from March 17, 2016, to March 17, 2017. See [D.E. 20] 4. According to plaintiffs, their claim

concerning the class action lawsuit falls under the uninterrupted coverage provided by the renewal

policy, but-at the very least-"[t]he language in the policy is ambiguous as to the EPL Coverage

Dates when policy holders renew their policy without interruption in coverage." Id at 5. Defendants

reply that "[t]he clear language of the [EPL Endorsement] Policy requires that a claim be both made

andre_ported within the same coverage period for coverage to apply[,]" and cite supporting decisions

in analogous cases from several district courts. See [D.E. 21] 3-7 (emphasis in original).

                                                   II.

          Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue of material fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R. Civ. P. 56(a); Scott v. Harris, 550 U.S. 372, 378 (2007); Anderson

v. Libeny Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking swnmazy judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

supportthenonmovingparty'scase. See Celotex Corp. v. Catr~477U.S. 317,325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248-49, but ''must come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Blee. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

swnmazy judgment should determine whether a genuine issue of material fact exists for trial. See

Anderson, 477 U.S. at 249. In making this determination, the court must view the evidence and the

inferences drawn therefrom in the light most favorable to the nonmovingparty. See Harris, 550 U.S.

at 378.

          A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

                                                   4

             Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 4 of 10
party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 252;

see Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderson, 477 U.S. at 248.

         The motion for immmary judgment requires the court to consider plaintiffs' claims under

North Carolina law. Accordingly, this court must predict how the Supreme Court ofNorth Carolina

would rule on any disputed state law issues. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt

Beverage Co. ofS.C., 433 F.3d 365,369 (4th Cir. 2005). In doing so, the court must look first to

opinions ofthe Supreme Court ofNorth Carolina. See id.; Parkway 1046, LLC v. U.S. Home Com.,

961 F.3d 301, 306 (4th Cir. 2020); Stable v. CTS Com.• 817 F.3d 96, 100 (4th Cir. 2016). If there

are no governing opinions from that court, this court may consider the opinions of the North Carolina

Court of Appeals, treatises, and ''the practices of other states." Twin City Fire Ins. Co., 433 F.3d at

369 (quotation omitted).2 In predicting how the highest court of a state would address an issue, this

court must ''follow the decision of an intermediate state appellate court unless there [are] persuasive

data that the highest court would decide differently." Toloczk:o, 728 F.3d at 398 (quotation omitted);

see Hicks v. Feiock, 485 U.S. 624, 630 & n.3 (1988). Moreover, in predicting how the highest court

of a state would address an issue, this court "should not create or expand a [s]tate's public policy."

Time Warner Ent-Advance/Newhouse P'ship v. Carteret-CravenElec. Membership Com., 506 F.3d

304, 314 (4th Cir. 2007) (alteration and quotation omitted); see Day & Zimmerman, Inc. v.

Challoner,423 U.S. 3,4(1975) (percuriam); Wadev. DanekMed.,lnc., 182F.3d281,286(4thCir.

1999).


         2
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town ofNags Head v. Toloczk:o, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                    5

             Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 5 of 10
       AB for plaintiffs' breach of contract claim, a breach of contract claim involves two elements:
(1) the existence of a valid contract and (2) breach ofthe terms ofthat contract. See McLamb v. T.P.

Inc., 173 N.C. App. 586, 588, 619 S.E.2d 577, 580 (2005); Poor v. Hill, 138 N.C. App. 19, 26, 530

S.E.2d 838, 843 (2000). A breach of a contract occurs where there is "[n]on-performance[,] ...

unless the person charged ... shows some valid reason which may excuse the non-performance; and

the burden of doing so rests upon him." Cater v. Barker, 172 N.C. App. 441, 447, 617 S.E.2d 113,

117 (2005), aff'g, 360 N.C. 357, 625 S.E.2d 778 (2006) (quotation omitted); see Abbington SPE,

LLCv. U.S. :Rank Nat'lABs'n, 352F. Supp. 3d508, 517 (E.D.N.C. 2016),aff'g, 698F.App'x 750

(4th Cir. 2017) (per curiam) (unpublished). An insurance policy is a contract, and the policy's

provisions govern the rights and duties of the contracting parties. See Gaston Cty. Dyeing Mach.

Co. v. Northfield Ins. Co., 351 N.C. 293, 299, 524 S.E.2d 558, 563 (2000); C.D. Spangler Constr.

Co. v. Indus. Crankshaft& Eng'g Co., 326N.C. 133,142,388 S.E.2d 557,562 (1990). The insured

party "has the burden of bringing itself within the insuring language of the policy." Nelson v.

Hartford Underwriters Ins. Co., 177N.C. App. 595, 606, S.E.2d 221,229 (2006) (quotation omitted).

       Interpreting a written insurance contract is a question oflaw for the court. See Briggs v. Am.

& Efird Mills, Inc., 251 N.C. 642, 644, 111 S.E.2d 841, 843 (1960); N.C. Farm Bureau Mut. Ins. Co.

v. Mizell, 138 N.C. App. 530, 532, 530 S.E.2d 93, 95 (2000). "Where a policy defines a term, that

definition is to be used. If no definition is given, non-technical words are to be given their meaning

in ordinary speech, unless the context clearly indicates another meaning was intended." Gaston Cty.•

351 N.C. at 299, 524 S.E.2d at 563 (quotation omitted); see Plum Props., LLC v. N.C. Farm Bureau

Mut. Ins. Co., 254 N.C. App. 741, 744-45, 802 S.E.2d 173, 175 (2017); Mizell, 138 N.C. App. at

532-33, 530 S.E.2d at 95. When interpreting a written insurance policy under North Carolina law,

''the goal of construction is to arrive at the intent ofthe parties when the policy was issued." Gaston

.cty., 351 N.C. at 299, 524 S.E.2d at 563 (2000) (quotation omitted); see Stewart Eng'g, Inc. v.

Cont'l Cas. Co., No. 5:15-CV-377-D, 2018 WL 1403612, at *3-4 (E.D.N.C. Mar. 20, 2018)

                                                  6

           Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 6 of 10
(unpublished), aff' d, 751 F. App'x 392 (4th Cir. 2018) (per curiam) (unpublished); Plum Props., 254

N.C. App. at 744-45, 802 S.E.2d at 175. Moreover, courts construe coverage clauses broadly and

exclusionary clauses narrowly. See Plum Props., 254 N.C. App at 744-46, 802 S.E.2d at 175-76.

         A court may engage in judicial construction only when the language used in the policy is

ambiguous. See Mizell, 138 N.C. App. at 532, 530 S.E.2d at 95. Under North Carolina law, courts

construe ambiguities against the insurer and in favor of the insured. See id., 530 S.E.2d at 95.

Language is not ambiguous, however, "simply because the parties contend for differing meanings

to be given to the language." Id., 530 S.E.2d at 95. Rather, an ambiguity exists if the policy's

language is ''fairly and reasonably susceptible to either of the constructions for which the parties

contend." Blis Day Spa, LLC v. Hartford Ins. Gt:p .. 427 F. Supp. 2d 621, 630 (W.D.N.C. 2006)

(quotation omitted); see Westchester Smplus Lines Ins. Co. v. Clancy & Theys Constr. Co., No.

5:12-CV-636-BO, 2014 WL 2157442, at *3 (E.D.N.C. May 23, 2014) (unpublished); see generally

Michael Borovsk:y Goldsmith LLC v. Jewelers Mut. Ins. Co., 359 F. Supp. 3d 306, 312 (E.D.N.C.

2019).

         The parties agree that the insurance policy (including the EPL Endorsement) is a valid

contract under North Carolina law. The parties disagree about whether Jackson Farming submitted

a claim within the EPL Endorsement's coverage period. The EPL Endorsement's coverage period

ran from March 17, 2015, to March 17, 2016. See [D.E. 1-4] 15. Jackson Farming submitted a

claim concerning the class action lawsuit to FCCI on August 5, 2016, nearly five months after the

expiration of the EPL Endorsement's coverage period. See Kisner Aff. at 1 11. Plaintiffs contend

that the renewal of the insurance policy provided uninterrupted coverage from March 17, 2015, to

March 17, 2017, and thus, any distinction between coverage periods is irrelevant and arbitrary. See

[D.E. 20] 4--5; [D.E. 20-2]. According to plaintiffs, the only material difference between the renewal

policy and the initial policy, besides the coverage dates, is the policy numbers. See [D.E. 20] 4--5.

Defendants disagree and assert that because plaintiffs knew of the class action lawsuit during the

                                                  7

            Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 7 of 10
EPL endorsement's coverage period of March 17, 2015, to March 17, 2016, but waited until August

5, 2016 to make a claim, there is no coverage. See [D.E. 21] 4.

          The EPL Endorsement is clear and unambiguous. "For coverage to apply under this EPL

Coverage, the 'wrongful employment act' must commence or take place after the Retroactive Date,

but before the end of the 'EPL Coverage Period."' [D.E. 1-4] 41 (emphasis added).3 The EPL

Endorsement also required Jackson Farming to "give written notice to [FCCI] as soon as practicable

and either: a. Anytime during the 'EPL coverage period'; orb. Anytime during the Extended

Reporting Periods (ifapplicable)." Id. at 46. Moreover, ''unless there has been full compliance with

all the Conditions contained in this EPL Coverage[,]" FCCI has no duty to provide coverage. Id.

Jackson Farming made its claim on August 5, 2016, almost five months after the EPL Endorsement's

coverage period ended on March 17, 2016. See Kisner Aff. at 111. Jackson Farming reported its

claim too late under the unambiguous language of the contract. Cf. Mizell, 138 N.C. App. at 532,

530 S.E.2d at 95. Accordingly, even viewing the record in the light most favorable to plaintiffs, no

rational jury could find that Jackson Farming made its claim within the EPL Endorsement's coverage

period.

          In opposition, Jackson Farming argues that the renewal policy created an uninterrupted 2-year

coverage period. The court rejects the argument. In fact, the renewal policy helps defeat Jackson

Farming's claim. The renewal policy states: "This insurance does not apply to 'loss' arising out of

a 'wrongful employment act' that arises out of incidents or circumstances of which 'you' had

knowledge prior to the effective date of this EPL Coverage Form or the first EPL Coverage Form

issued by 'us' of which this EPL Coverage is an uninterrupted renewal." [D.E. 20-2] 1 (emphasis

added). Contrary to Jackson Farming's argument, the renewal policy effectively bifurcates the


          3
          No party has asserted the existence of an extended coverage period that could have
prolonged Jackson Farming's window to report a claim. FCCI did not cancel coverage, did not
refuse to renew coverage, or did not renew coverage with a different retroactive dates. See [D.E. 1-
4] 47-48.

                                                   8

              Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 8 of 10
coverage periods. While providing uninterrupted coverage, the renewal policy effectively creates

a time limit for claims. To make a claim under either the EPL Endorsement or the renewal policy,

Jackson Farming had to learn of the claim and report it to FCCI within the applicable period. See

[D.E. 1-4] 46 (noting that the claim must arise during the coverage period and be made during the

coverage period). For the EPL Endorsement, that coverage period ran from March 17, 2015, to

March 17, 2016. See id. at 15. For the renewal policy, that coverage period ran from March 17,

2016, to March 17, 2017. See [D.E. 20-2] 1. Plaintiffs learned of the class action lawsuit when it

was filed on February 23, 2016, a date that falls inside the EPL Endorsement's coverage period but

outside the renewal policy's coverage period. See [D.E. 1-4] 15; [D.E. 20-2] 1.4 Thus, Jackson

Farming had "knowledge [of a wrongful employment act] prior to the effective date [i.e. March 17,

2016] of this EPL Coverage Form." [D.E. 20-2] 1. These unambiguous cutoff dates doom Jackson

Farming's argument. Accordingly, the renewal policy helps to defeat, not save, Jackson Farming's

claim. See Eagle Eng'g, Inc. v. Cont'l Cas. Co., 191 N.C. App. 593, 599, 664 S.E.2d 62, 66 (2008)

("Viewing the contracts as a whole it is plain that plaintifrs claim must have arisen during a covered

policy period and plaintiff was required to make its claim within a covered policy period ... , which

plaintiff failed to do.").

        Numerous analogous federal court decisions construing similar claims-made insurance

contracts under their respective state laws confirm this court's conclusions in this case. In Checkrite

Ltd., Inc. v. Illinois National Insurance Company. 95 F. Supp. 2d 180 (S.D.N.Y. 2000), the court

held that a renewal of an insurance policy does not automatically extend the cutoff date for claims

to be made. See id. at 191-94. The Checkrite court stressed the importance of such a cutoff date


        4
         Plaintiffs arguably first received notice of the class action lawsuit when former employees
of Jackson Farming sent the letter to William Brent Jackson and William Rodney Jackson on
December 15, 2015. See [D.E. 18-3]. However, the difference between February 23, 2016, and
December 15, 2015, is irrelevant. Both dates were before the effective date of the renewal policy,
and plaintiffs failed to timely notify defendants of the claim.

                                                  9

            Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 9 of 10
for rate setting between the insurer and insured. Id. at 191-92; see generally Lee R. Russ, Couch on

Insurance §§ 102:20, 102:24 (3d ed.1999). Other courts have adopted Checkrite' s reasoning. See,

~    Alaska Interstate Constr., LLC v. Crum & Forster Specialty Ins. Co., 696 F. App'x 304, 305

(9th Cir. 2017) (unpublished) (quoting Checkrite): Steinfelder v. Catlin Specialty Ins. Co., No.

12-CV-2970-JKB, 2013 WL 2147561, at *4 (D. Md. May 15, 2013) (unpublished) (citing Checkrite

positively); GS2 Eng' g & Envtl. Consultants, Inc. v. Zurich Am. Ins. Co., 956 F. Supp. 2d 686, 693

(D.S.C. 2013) (adopting the Checkrite rationale as persuasive); Exec. Risklndem., Inc. v. Chartered

Benefit Servs., Inc., No. 03 C 3224, 2005 WL 1838433, at *9-10 (N.D. ill. July 29, 2005)

(unpublished) (same); but see Cast Steel Prods., Inc. v. Admiral Ins. Co., 348 F.3d 1298, 1303-04

(11th Cir. 2003) (predicting Florida law and relying upon an Ohio Court ofAppeals case to hold that

it would be "both illogical and inequitable to deny coverage to the insured who chooses to renew its

claims-made policy for successive years with the same insurer"). This court does as well and

predicts that the Supreme Court ofNorth Carolina would adopt Checkrite's reasoning and decline

to excuse plaintiffs' failure to comply with the insurance contract's plain terms.

                                                  m.
       In sum, the court GRANTS defendants' motion for !immmary judgment [D.E. 17].

Defendants may file a motion for costs in accordance with the Federal Rules of Civil Procedure and

this court's local rules. The clerk shall close the case.

        SO ORDERED. This ~day of August 2020.



                                                            JSC.DEVERID
                                                            United States District Judge




                                                  10

           Case 7:19-cv-00214-D Document 24 Filed 08/24/20 Page 10 of 10
